                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

AARON LOVELACE                                                                 PETITIONER
ADC # 151969

VS.                            NO. 5:18-CV-00005-JLH/JTR

WENDY KELLEY, Director,
Arkansas Department of Corrections                                           RESPONDENT

                                        JUDGMENT

       Consistent with the Order entered this day, the Petition for Writ of Habeas Corpus filed

by Aaron Lovelace is dismissed with prejudice.

       IT IS SO ORDERED this 10th day of September, 2019.



                                                   J. LEON HOLMES
                                                   UNITED STATES DISTRICT JUDGE
